NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




     United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 9, 2011*
                                 Decided February 14, 2011

                                           Before

                              JOHN L. COFFEY, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 10-3456

EDWARD DUANE POINTER-BEY,                       Appeal from the United States District
a.k.a. EDWARD D. POINTER,                       Court for the Central District of Illinois.
        Petitioner-Appellant,
                                                No. 10-cv-1056
       v.
                                                Joe Billy McDade,
RICARDO RIOS, Warden, FCI-Pekin,                Judge.
     Respondent-Appellee.




                                        ORDER




       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. A PP. P.
34(a)(2)(c).
No. 10-3456                                                                            Page 2

       Edward Pointer-Bey,** a federal inmate, petitioned for a writ of habeas corpus, see 28
U.S.C. § 2241, claiming that the Bureau of Prisons has miscalculated his projected date of
release. The district court rejected that contention, and Pointer-Bey appeals. We affirm the
judgment.

        Pointer-Bey was convicted in 1993 in the Eastern District of Wisconsin of bank
robbery, 18 U.S.C. § 2113(a), and using a firearm during a crime of violence, id. § 924(c)(1).
He was sentenced to 232 months of imprisonment for the bank robbery plus 60 months for
the gun violation, to run consecutively. See United States v. Pointer, 16 F.3d 1226 (7th Cir.
1994) (unpublished decision). Pointer-Bey is assigned to FCI-Pekin in the Central District
of Illinois, and the BOP projects that he will be released on March 5, 2014, so long as he
does not forfeit any Good Conduct Time because of rules infractions.

        By statute the BOP is required to aggregate multiple sentences for administrative
purposes, see 18 U.S.C. § 3584(c); United States v. Gamble, 572 F.3d 472, 474 & n.2 (8th Cir.
2010), so in the agency’s view Pointer-Bey is serving a single, 292-month term. In his § 2241
petition he claimed—at least on the surface—that the BOP, by using his aggregate sentence
to calculate and apply Good Conduct Time, has misstated his release date by several
months. The BOP, he insisted, is obligated to treat every sentence independently when
calculating Good Conduct Time. Although correcting this purported miscalculation would
not immediately secure his release, § 2241 is available to challenge projections of Good
Conduct Time. See Preiser v. Rodriguez, 411 U.S. 475, 487 (1973); Walker v. O’Brien, 216 F.3d
626, 635 (7th Cir. 2000).

        The BOP responded that its methodology is consistent with the command of
§ 3584(c) to treat consecutive terms “as a single, aggregate term of imprisonment,” and that,
regardless, applying Good Conduct Time to each sentence independently would not
accelerate Pointer-Bey’s release date. To illustrate the latter point, the BOP provided
computer printouts showing that Pointer-Bey will receive a total of 1,095 days of Good
Conduct Time (assuming no future misconduct) no matter whether the total credit is
calculated by viewing the two sentences independently or in the aggregate. See Response
to Petition for Writ of Habeas Corpus, at 15-16 & App. 47, 52-53. Pointer-Bey filed a reply
to the BOP’s submission but did not mention the computer printouts.




       **
         Pointer-Bey used the name Edward Pointer when he filed his § 2241 petition, but
BOP records identify him as Pointer-Bey, the name he now uses in his appellate brief. We
do the same.
No. 10-3456                                                                             Page 3

        In rejecting Pointer-Bey’s claim, the district court agreed with the BOP that its
methodology is grounded in § 3584(c), and that performing separate calculations for each
sentence would yield an identical result. Pointer v. Rios, No. 10-cv-1056 (C.D. Ill. Oct. 14,
2010), at 2-3. The court observed that Pointer-Bey projected an earlier release date, not
because he had calculated Good Conduct Time for each sentence independently, but
because in separately analyzing his prison term for bank robbery he had overstated the
Good Conduct Time for which he is eligible. Id. at 3 n.4.

        That is what Pointer-Bey continues to do on appeal. The BOP is authorized to
award up to 54 days of Good Conduct Time at the end of each year of imprisonment, 18
U.S.C. § 3624(b)(1); White v. Scibana, 390 F.3d 997, 998-99 (7th Cir. 2005), which means that a
232-month term (19 years, 4 months) would be shortened by 54 days after each year of
incarceration (assuming no disciplinary infractions) and expire sometime in year 17.
See White, 390 F.3d at 998. An inmate with a sentence of that length will receive 864 days of
Good Conduct Time by the end of year 16 and, as further provided in § 3624(b)(1), a
pro rata credit during year 17. This “time served” method, which the BOP has
implemented through 28 C.F.R. § 553.20(a) and Program Statement 5880.28 (1992), was
upheld by the Supreme Court last term. Barber v. Thomas, 130 S. Ct. 2499 (2010). Pointer-
Bey insists, on the other hand, that he should receive 54 days of Good Conduct Time—in
advance—for the entire length of his sentence as imposed. In other words, he would allot
himself 1044 days for the same period (19.33 years X 54 days) less 57 days he previously
forfeited for misconduct. The BOP has rejected Pointer-Bey’s methodology, as has the
Supreme Court.

        In the district court Pointer-Bey purported to concede that the “time served”
method governs, but, as the judge recognized, he in fact ignored that method and
calculated Good Conduct Time for the entire 232 months of the bank robbery sentence.
Pointer, No. 10-cv-1056, at 2 n.2, 3 n.4. Pointer-Bey does the same in his brief in this court.
Thus, while he asserted in his § 2241 petition that he was challenging the BOP’s use of his
aggregated sentence to calculate Good Conduct Time, what Pointer-Bey actually contested
was the agency’s use of the “time served” method. Once that contention is stripped from
the case, Pointer-Bey has no answer to the BOP’s exhibits showing that his projected release
date would be the same whether his Good Conduct Time is calculated for the two
sentences independently or together. His ostensible claim about the aggregation of his
consecutive sentences is illusory, and the district court was correct to reject it.

       For the foregoing reasons, the judgment of the district court is A FFIRMED.